Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The applicant's arguments filed March 1, 2021 have been fully considered 
but are respectfully found unpersuasive. 
The applicant argues the following:
[1] Title amended in response to title objection.

[2] Claim 1 amended in response to claim objection.

[3] Murakami fails to disclose "an error amplifier configured to ... supply an error current; [and] a phase compensation portion configured to receive the error current and generate an error voltage."

[4] Murakami fails to disclose "a clamper configured to clamp the error voltage in such a manner that the error voltage is more than a predetermined voltage." 

[5] Murakami fails to disclose "a PFM detector configured to output a comparison result signal of a first level in response to the error current having a predetermined polarity and receiving a clamp detection signal indicating the clamper is presently damping the error voltage, and to otherwise output a comparison result signal of a second level."

[6] Murakami fails to disclose "an oscillator configured to output an oscillating clock signal of a predetermined frequency in response to the 

Regarding [1], the examiner withdraws the title objection because the applicant has amended the title.
Regarding [2], the examiner withdraws the claim objection because the applicant has amended the claim.
Regarding [3], the examiner respectfully disagrees because Murakami teaches the exact same claimed structure, and as such, teaches a structure that can perform the claimed function.  Murakami teaches an error amplifier 5 which amplifies, as claimed, a difference between a voltage FB based on the predetermined output voltage Vout and a reference voltage Vtg, and as claimed, this structure is capable of outputting an error current which as claimed becomes an error voltage via a phase compensation portion C4/R3 configured to receive the error current and generate an error voltage Verr. 
Regarding [4], the examiner respectfully disagrees because Murakami teaches a clamper (Figs. 2/6-7, C5/7 in combination) configured to clamp ([0041]) the error voltage (Figs. 6-7, voltage at node connecting 5 and 7) in such a manner that the error voltage (Figs. 6-7, voltage at node connecting 5 and 7) is more ([0041]) than a predetermined voltage (Figs. 6-7, C5 voltage).  Murakami explains that Verr is clamped to Vss, and Vss is equal to the charging voltage of C5 plus the base-emitter voltage of transistor 7, hence, Verr is clamped in such a manner as to be more than the charging voltage of C5.
Regarding [5], the examiner respectfully disagrees because Murakami 9 during PFM) configured to output a comparison result signal (Figs. 6-7, output of 9 during PFM) of a first level (Figs. 6-7, level at first error current polarity) in response to the error current (Figs. 6-7, output of 5) having a predetermined polarity (Figs. 6-7, output of 5) and receiving a clamp detection signal (Figs. 2/6-7, voltage at node 6a/C5/7) indicating the clamper (Figs. 2/6-7, C5/7 in combination) is presently clamping the error voltage ([0041]), and to otherwise output a comparison result signal (Figs. 6-7, output of 9 during PFM) of a second level (Figs. 6-7, level at second error current polarity).  Murakami explains that Verr is clamped to Vss, and Vss is equal to the charging voltage of C5 plus the base-emitter voltage of transistor 7, hence the voltage at node 6a/C5/7 is a clamp detection signal and the value of Verr.  Opposing current polarity would affect Verr and therefore affect the output of 9 from a first to a second level.  It is not a claimed limitation that the error current either directly input into the PFM detector or sensed and that the sensed error current is directly input into the PFM detector.  It is not a claimed limitation that the error current itself or that a sensed error current is received by the PFM detector and compared to a clamp detection signal by the PFM detector.  It is not a claimed limitation that the PFM detector determines the polarity of the error current.
Regarding [6], the examiner respectfully disagrees because Murakami teaches an oscillator (Figs. 6-7, 11) configured to output an oscillating clock signal (Figs. 6-7, CLK) of a predetermined frequency (Figs. 6-7, CLK frequency) in response to the comparison result signal (Figs. 6-7, output of 9 during PFM) level at second error current polarity).  “In response” is broad language and Murakami teaches that the oscillating clock signal CLK is provided in response to a functioning circuit, hence, CLK is provided to 9 in response to its functioning and providing to the comparison result signal (Figs. 6-7, output of 9 during PFM) being at the second level (Figs. 6-7, level at second error current polarity).  The examiner agrees that Murakami fails to teach the new claim limitation “to stop outputting the oscillating clock signal in response to the comparison result signal being at the first level."  Wibben, however, does teach to stop (“…The combining circuit selects the PFM control circuit 34 when compLo signal 176 is logic high (and the calReady signal 184 is high) resulting in FBHI signal 122 controlling the operation of switch 12.” [0035]; “…at light loads once calReady=1, the regulator 10 will begin to operate in PFM mode by forcing the COMP voltage 110 to not drop below the clamp level 180, tripping the PFM comparator 114 and holding the oscillator via the Hold oscillator input at the output of the AND gate 140. If calReady=0 at light loads, then the regulator 10 will use PWM mode to maintain regulation, until the PFM comparator 114 has been calibrated.” [0060]) outputting the oscillating clock signal (Fig. 2, 154/Clk) in response to the comparison result signal (Fig. 2, output of 114/176) being at the first level (Fig. 2, 184-calReady logic high and 176-compLo logic high).
Therefore, since Murakami in view of Wibben is considered to show the aforementioned limitations, the combination is considered to read on the claims.

DETAILED ACTION
Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.
Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over 
Murakami et al. (U.S. Publication No. 2011/0133711; hereinafter “Murakami”) in view of Wibben (U.S. Publication No. 2015/0194880; hereinafter “Wibben”).
Regarding claim 1, Murakami teaches a switching regulator (Figs. 6-7) generating a predetermined output voltage (Figs. 6-7, Vout) at an output terminal (Figs. 6-7, Vout terminal) from a power supply voltage (Figs. 6-7, Vin) supplied to a first power supply terminal (Figs. 6-7, Vin terminal), the switching regulator (Figs. 6-7) comprising: an inductor (Figs. 6-7, L1) having one end connected to the output terminal (Figs. 6-7, Vout terminal); a switching element (Figs. 6-7, 1a) connected between the first power supply terminal (Figs. 6-7, Vin terminal) and another end of the inductor (Figs. 6-7, L1); an error amplifier (Figs. 6-7, 5) configured to amplify a difference between a voltage (Figs. 6-7, FB) based on the predetermined output voltage (Figs. 6-7, Vout) and a reference voltage (Figs. 6-7, Vtg) and supply an error current (Figs. 6-7, output of 5); a phase compensation portion (Figs. 2/6-7, 6-7 in combination) configured to receive the error current (Figs. 6-7, output of 5) and generate an error voltage (Figs. 6-7, voltage at node connecting 5 and 7); a clamper (Figs. 2/6-7, C5/7 in combination) configured to clamp ([0041]) the error voltage (Figs. 6-7, voltage at node connecting 5 and 7) in such a manner that the error voltage (Figs. 6-7, voltage at node connecting 5 and 7) is more ([0041]) than a predetermined voltage (Figs. 6-7, C5 voltage); a PFM detector (Figs. 6-7, 9 during PFM) configured to output a comparison result signal (Figs. 6-7, output of 9 during PFM) of a first level (Figs. 6-7, level at first error current polarity) in response to the error current (Figs. 6-7, output of 5) having a predetermined polarity (Figs. 6-7, output of 5) and receiving a clamp detection signal (Figs. 2/6-7, voltage at node 6a/C5/7) indicating the clamper (Figs. 2/6-7, C5/7 in combination) is presently clamping the error voltage ([0041]), and to otherwise output a comparison result signal (Figs. 6-7, output of 9 during PFM) of a second level at second error current polarity); an oscillator (Figs. 6-7, 11) configured to output an oscillating clock signal (Figs. 6-7, CLK) of a predetermined frequency (Figs. 6-7, CLK frequency) in response to the comparison result signal (Figs. 6-7, output of 9 during PFM) being at the second level (Figs. 6-7, level at second error current polarity), and in response to the comparison result signal (Figs. 6-7, output of 9 during PFM) being at the first level (Figs. 6-7, level at first error current polarity); and a PWM converter (Figs. 6-7, 9 during PWM) configured to turn on/off (Fig. 7, output of 9 during PWM) the switching element (Figs. 6-7, 1a) with a desired pulse width (Fig. 7, output of 9 during PWM) based on the error voltage (Figs. 6-7, voltage at node connecting 5 and 7) and an output (Figs. 6-7, CLK) from the oscillator (Figs. 6-7, 11).  Murakami does not teach to stop outputting the oscillating clock signal in response to the comparison result signal being at the first level.
Wibben, however, does teach to stop (“…The combining circuit selects the PFM control circuit 34 when compLo signal 176 is logic high (and the
calReady signal 184 is high) resulting in FBHI signal 122 controlling the operation of switch 12.” [0035]; “…at light loads once calReady=1, the regulator 10 will begin to operate in PFM mode by forcing the COMP voltage 110 to not drop below the clamp level 180, tripping the PFM comparator 114 and holding the oscillator via the Hold oscillator input at the output of the AND gate 140. If calReady=0 at light loads, then the regulator 10 will use PWM mode to maintain regulation, until the PFM comparator 114 has been 154/Clk) in response to the comparison result signal (Fig. 2, output of 114/176) being at the first level (Fig. 2, 184-calReady logic high and 176-compLo logic high).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Murakami to include the features of Wibben because it would achieve crossover between the different modes of operation is achieved in a manner that maximizes regulator efficiency.
Regarding claim 2, Murakami as modified teaches the switching regulator according to Claim 1, further comprising: a clamp detector (Figs. 2/6-7, 6a/b in combination) configured to detect the clamp operation ([0041]) of the clamper (Figs. 2/6-7, C5/7 in combination) and output the clamp detection signal (Figs. 2/6-7, voltage at node 6a/C5/7) to the PFM detector (Figs. 6-7, 9 during PFM), wherein the PFM detector (Figs. 6-7, 9 during PFM) determines (Fig. 6) the clamp operation ([0041]) of the clamper (Figs. 2/6-7, C5/7 in combination) with the clamp detection signal (Figs. 2/6-7, voltage at node 6a/C5/7).  
Regarding claim 3, Murakami as modified teaches the switching regulator according to Claim 1, further comprising: a resistor (Figs. 2/6-7, 6a) between an output (Figs. 6-7, output of 5) from the error amplifier (Figs. 6-7, 5) and the phase compensation portion (Figs. 2/6-7, 6-7 in combination), wherein the PFM detector (Figs. 6-7, 9 during PFM) detects (Figs. 6-7, via reception at inverting input of 9) the polarity of the error current (Figs. 6-7, output of 5) by a voltage (Figs. 2/6-7, voltage drop across 6a) between both ends of the resistor (Figs. 6-7, 6a).  
Regarding claim 4, Murakami as modified teaches the switching regulator according to Claim 2, further comprising: a resistor (Figs. 6-7, 6a) between an output (Figs. 6-7, output of 5) from the error amplifier (Figs. 6-7, 5) and the phase compensation portion (Figs. 2/6-7, 6-7 in combination), wherein the PFM detector (Figs. 6-7, 9 during PFM) detects the polarity of the error current (Figs. 6-7, output of 5) by a voltage (Figs. 2/6-7, voltage drop across 6a) between both ends of the resistor (Figs. 6-7, 6a).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in 
this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this 
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837